981 F.2d 1250
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward Hamilton DEHART, Jr., Plaintiff-Appellant,v.Thomas N. LAVELLE, Major;  Bobby F. Farmer, Sheriff;Radford City Jail, Defendants-Appellees.
No. 91-7684.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 27, 1992Decided:  December 15, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.
Edward Hamilton Dehart, Jr., Appellant Pro Se.
Phillip Parker, Woods, Rogers & Hazlegrove, Roanoke, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before WILKINSON and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Edward H. Dehart, Jr., appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Dehart v. Lavelle, No. CA-91-84-R (E.D. Va.  Aug. 20, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED